Title: John Adams to Abigail Adams, 3 March 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Phila. March 3. 1796
          
          I recd this morning your favour of Feb. 22.—the more agreable as it was not very confidently expected. I should be glad to see Mr Copley.
          Charles brought the Treaty from Col. John Smith who brought it from Lisbon. I hope you will have Letters by the Vessell you mention from Rotterdam.
          The Treaties with Spain & Algiers have been unanimously Sanctioned by senate and that with Britain is proclaimed. The House will try to make a little Noise.
          
          Elsworth was this day nominated Chief Justice—I see that at Boston & Cambridge &c the Birth Day was celebrated with great Splendor as it was here— The old song is verified as I always said it would be “The more he is envied the higher he’l rise.” Increase of abuse will produce an increase of Adulation.
          
            What gave great Villiers to th’ Assassins Knife
            And fix’d disease on Harleys closing Life?
            What murder’s Wentworth and what exil’d Hyde
            By Kings protected and to Kings ally’d?
            What but their Wish indulged in Courts to shine
            
              And Power too great to keep or to resign?
              
            
          
          The Power of the P. may be too great to keep or to resign. If it is, he may meet with the Fate of Harley.
          It is, Somehow, Strangely, the Opinion of many and among those are some of his best Friends that he ought to retire. No one, that I have heard, has presum’d to say he would not if he were in the P.s case.—
          He has now settled all Disputes with foreign Nations and may retire with undiminish’d Glory.
          I find the V. P. toasted at most of the Feasts and even Brown has announced Mr Adams’s appearance at the Theatre with Pleasure. All this is as I, conjecture Electioneering. The other side will probably begin soon. And I shall regard it all with as much Apathy, as is in my nature.— I feel collected and unmoved. The Principle of the Conclave goes a great Way in many Elections. All Parties will frequently concurr in the Choice of the oldest Cardinal, because he cannot hold the Papal Chair long.— I am so old that they all know they can make me miserable enough to be glad to get out of it as soon as Washington if not in half the time.
          June is the earliest Month that gives a hope to release me. I Suppose you must buy hay— You have not told me whether I am to expect a Colt. Am glad our Men are frugal of their English Hay.
          I am most affectionately and / ardently, notwithstanding I have been / so so long your
          
            J. A
          
        